       Case 2:19-cv-02019-KJM-EFB Document 57 Filed 03/16/20 Page 1 of 27

 1   Trenton H. Norris (CA Bar No. 164781)
     Sarah Esmaili (CA Bar No. 206053)
 2   S. Zachary Fayne (CA Bar No. 307288)
     David M. Barnes (CA Bar No. 318547)
 3   ARNOLD & PORTER KAYE SCHOLER LLP
     Three Embarcadero Center, 10th Floor
 4   San Francisco, CA 94111-4024
 5   Telephone:     415.471.3100
     Facsimile:     415.471.3400
 6   trent.norris@arnoldporter.com

 7   Attorneys for Plaintiff
     CALIFORNIA CHAMBER OF COMMERCE
 8

 9                              UNITED STATES DISTRICT COURT
10                            EASTERN DISTRICT OF CALIFORNIA
11

12   CALIFORNIA CHAMBER OF                    Case No. 2:19-cv-02019-KJM-EFB
     COMMERCE,
13                                            FIRST AMENDED COMPLAINT FOR
                         Plaintiff,           DECLARATORY AND INJUNCTIVE
14                                            RELIEF
            v.
15
     XAVIER BECERRA, IN HIS OFFICIAL
16
     CAPACITY AS ATTORNEY GENERAL
17   OF THE STATE OF CALIFORNIA,

18                       Defendant.

19

20
21

22

23

24

25

26

27

28


     FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF No. 2:19-cv-02019-KJM-EFB
        Case 2:19-cv-02019-KJM-EFB Document 57 Filed 03/16/20 Page 2 of 27


 1          Plaintiff California Chamber of Commerce (“Plaintiff” or “CalChamber”) seeks prospective

 2   declaratory and injunctive relief against Defendant Xavier Becerra, in his official capacity as

 3   Attorney General of the State of California, and alleges as follows:

 4                                     PRELIMINARY STATEMENT

 5          1.      Plaintiff CalChamber brings this suit to enjoin Defendant and those in privity with and

 6   acting in concert with Defendant from enforcing in the future a requirement to provide a false,

 7   misleading, and highly controversial cancer warning for food and beverage products (collectively

 8   referred to herein as “food products”) that contain the chemical acrylamide.

 9          2.      Acrylamide is not intentionally added to food products. Rather, acrylamide is formed

10   naturally in many types of foods when cooked at high temperatures or otherwise processed with heat.

11   It is formed in cooking at home, in restaurants, and in food processing and manufacturing facilities,

12   and it has been present in these foods for as long as they have been cooked. Common sources of

13   acrylamide in the human diet include, among others, breakfast cereals, crackers, bread crusts, coffee,

14   grilled or roasted asparagus, French fries, potato chips and other fried and baked snack foods, canned

15   sweet potatoes, canned black olives, prune juice, roasted nuts, and toast. Acrylamide is found in

16   dozens of other types of foods and in thousands of food products sold and served at grocery stores

17   and restaurants. Acrylamide is also widely used during the manufacturing of paper, dye, and other

18   industrial products.

19          3.      Acrylamide has been identified by certain governmental and scientific entities as a

20   carcinogen based on studies in laboratory animals. Scientific studies in humans, however, have

21   found no reliable evidence that exposure to acrylamide in food products is associated with an

22   increased risk of developing any type of cancer. In fact, the epidemiologic evidence suggests that

23   dietary acrylamide—i.e., acrylamide that forms naturally in normal cooking of many food products—

24   does not cause cancer in humans or pose an increased risk of cancer in humans. Indeed, some food

25   products that contain acrylamide (e.g., whole grains and coffee) have been shown to reduce the risk

26   of certain diseases, including cancer.

27          4.      Under California’s Safe Drinking Water and Toxic Enforcement Act of 1986

28   (“Proposition 65”), businesses are required to warn consumers about an exposure to any chemical
                                                       -1-
     FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF No. 2:19-cv-02019-KJM-EFB
        Case 2:19-cv-02019-KJM-EFB Document 57 Filed 03/16/20 Page 3 of 27

 1   that has been identified by the California Office of Environmental Health Hazard Assessment

 2   (“OEHHA”) as “known to the State to cause cancer,” unless a defense to the warning requirement

 3   applies. OEHHA has listed acrylamide as a carcinogen.

 4           5.      As a result of the acrylamide listing, and despite the scientific studies showing that

 5   exposure to acrylamide in food products does not increase the risk of cancer in humans, businesses

 6   that produce, distribute, or sell food products that contain acrylamide are presumptively required to

 7   provide a Proposition 65 cancer warning for their food products. This is so even though neither

 8   OEHHA nor any other governmental entity has determined that acrylamide is a known human

 9   carcinogen, and in fact OEHHA has acknowledged that the agency does not know that acrylamide

10   increases the risk of cancer in humans.

11           6.      A Proposition 65 cancer warning for acrylamide in food products that are intended for

12   human consumption conveys to consumers the false and misleading message that consuming the

13   products will increase consumers’ risk of cancer, even though there is no reliable evidence that

14   exposure to dietary acrylamide increases the risk of cancer in humans.

15           7.      California’s presumptive requirement that businesses provide a Proposition 65 cancer

16   warning for food products that contain acrylamide therefore violates the First Amendment of the

17   United States Constitution by compelling Plaintiff’s members and other entities that produce,

18   distribute, or sell acrylamide-containing food products to make false, misleading, and highly

19   controversial statements about their products.

20           8.      In addition to being illegal, California’s treatment under Proposition 65 of acrylamide
21   that forms naturally in normal cooking of many food products harms both businesses and the public.

22   Businesses, including many of CalChamber’s members, must either take action to provide false,

23   misleading, and highly controversial warnings to California consumers about the safety of their food

24   products, or face potential costly enforcement actions initiated by Defendant or private enforcers for

25   failing to do so.

26           9.      Members of the public, meanwhile, will be misled about the risks posed by food

27   products containing acrylamide, potentially frightening them away from a variety of foods—

28   including whole grains, peanuts, almonds, nut butters, olives, and coffee—that are part of a well-

                                                        -2-
     FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF No. 2:19-cv-02019-KJM-EFB
        Case 2:19-cv-02019-KJM-EFB Document 57 Filed 03/16/20 Page 4 of 27

 1   balanced diet and may actually reduce the risk of cancer. Cancer warnings for acrylamide in food

 2   products also can mislead consumers into believing that acrylamide is present only in store-bought

 3   food products, when in fact consumer exposure to acrylamide in food products may be greatest

 4   through home cooking (for which no Proposition 65 warnings are required).

 5          10.     Given the lack of reliable scientific evidence suggesting a causal relationship between

 6   acrylamide in food products and cancer risk, requiring cancer warnings for dietary acrylamide also

 7   will result in over-warning, diluting the effectiveness of Proposition 65 warnings on other products

 8   that actually do pose a risk of harm to consumers and diminishing consumers’ confidence in public

 9   health messages and the authorities who promulgate them.

10          11.     For these reasons, with respect to Proposition 65 claims that are not currently pending

11   in state court and that concern acrylamide in food products, the Court should declare that mandating

12   Proposition 65 cancer warnings for acrylamide in food products is unconstitutional under the First

13   Amendment and enjoin Defendant and those in privity with and/or acting in concert with Defendant

14   (including Proposition 65 private enforcers) from enforcing the Proposition 65 warning requirement

15   as applied to acrylamide in food products.

16                                                 PARTIES

17          12.     Plaintiff CalChamber is a nonprofit business association with over 13,000 members,

18   both individual and corporate, representing virtually every economic interest in the State of

19   California, including among others food producers, suppliers, and retailers. CalChamber’s members

20   include several of the largest businesses in California, but seventy-five percent of its members are
21   small businesses with 100 or fewer employees. CalChamber acts on behalf of the business

22   community to improve the state’s economic and employment climate by representing business on a

23   broad range of legislative, regulatory, and legal issues. CalChamber’s members employ millions of

24   Californians. Because so many of its members are directly impacted by Proposition 65, CalChamber

25   has historically been and continues to be deeply involved in a variety of Proposition 65-related

26   regulatory and litigation matters. Specifically, CalChamber has coordinated and spearheaded policy

27   discussions on Proposition 65 issues involving business leaders, policy makers, scientists, and

28   advocacy groups in both the regulatory and legislative forums. CalChamber has also closely

                                                      -3-
     FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF No. 2:19-cv-02019-KJM-EFB
        Case 2:19-cv-02019-KJM-EFB Document 57 Filed 03/16/20 Page 5 of 27

 1   monitored proposed listings of chemicals and other regulatory activities under Proposition 65, has

 2   advised its members on these issues, and has represented its members in policy discussions and

 3   litigation, including litigation challenging Proposition 65 provisions and regulations promulgated

 4   under Proposition 65. CalChamber has been intimately involved in Proposition 65 reform initiatives

 5   and related regulatory efforts, coordinating and participating in numerous policy discussions,

 6   providing extensive comments on behalf of its members, presenting detailed proposals, monitoring

 7   developments, advising members on developments, and initiating legislative proposals.

 8           13.     Defendant Xavier Becerra is the Attorney General of the State of California and the

 9   highest-ranking officer in the California Department of Justice. Attorney General Becerra is sued in

10   his official capacity. He performs his official duties in Sacramento and throughout the State of

11   California. As Attorney General, he is specifically empowered to enforce the provisions of

12   Proposition 65, and indeed the California Attorney General has done so in the past with respect to

13   dietary acrylamide in a variety of lawsuits against manufacturers of food products, all of which have

14   been resolved through settlement as of the date of this Amended Complaint.

15                                       JURISDICTION AND VENUE

16           14.     This Court has jurisdiction over this action under 28 U.S.C. § 1331, which confers

17   original jurisdiction on federal district courts over actions arising under the Constitution or laws of

18   the United States.

19           15.     Venue is proper under 28 U.S.C. § 1391(b)(1) and (b)(2), because the Attorney

20   General is located within this district and a substantial part of the events giving rise to Plaintiff’s
21   claims occurred in this district.

22                                        FACTUAL BACKGROUND

23           A.      Overview of Acrylamide in Food Products
24           16.     Acrylamide forms naturally from chemical reactions in certain types of starchy foods

25   when cooked at high temperatures or otherwise processed using heat. Acrylamide is found mainly in

26   food made from plants, such as potato products (e.g., French fries, potato chips), grain products (e.g.,

27   breakfast cereals, cookies, and toast), and coffee. Although acrylamide was not detected in foods

28   until 2002, “[a]crylamide has probably always been present in cooked foods.” See Food and Drug

                                                         -4-
     FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF No. 2:19-cv-02019-KJM-EFB
        Case 2:19-cv-02019-KJM-EFB Document 57 Filed 03/16/20 Page 6 of 27

 1   Administration, Acrylamide Questions and Answers (Updated Sept. 25, 2019) (“FDA Q&A”),

 2   https://www.fda.gov/food/chemicals/acrylamide-questions-and-answers.

 3          17.     Dietary acrylamide forms as part of a chemical reaction, known as the Maillard

 4   reaction, that takes place during high temperature cooking processes, including frying, roasting,

 5   grilling, and baking. During this reaction, sugars such as glucose and fructose react with a naturally-

 6   occurring free amino acid, asparagine, to form acrylamide. The Maillard reaction contributes to the

 7   aroma, taste, and color of certain foods. See National Institute of Environmental Health Sciences,

 8   Acrylamide (May 14, 2019), https://www.niehs.nih.gov/health/topics/agents/acrylamide/index.cfm.

 9          18.     Common sources of acrylamide in the diet include, among others, breakfast cereals,

10   crackers, bread crusts, roasted asparagus, French fries, potato chips and other fried and baked snack

11   foods, canned sweet potatoes and pumpkin, canned black olives, roasted nuts, prune juice, cookies,

12   and toast. See OEHHA, Acrylamide Fact Sheet (Feb. 2019),

13   https://www.p65warnings.ca.gov/sites/default/files /downloads/factsheets/acrylamide_fact_sheet.pdf.

14          19.     According to the United States Food and Drug Administration (“FDA”), the presence

15   of acrylamide in foods is so widespread that “it isn’t feasible to completely eliminate acrylamide

16   exposure.” Statement from FDA Commissioner Scott Gottlieb, M.D., on FDA’s Support for

17   Exempting Coffee from California’s Cancer Warning Law (Aug. 29, 2018).

18          20.     Because acrylamide in food products is formed through cooking, FDA states that

19   acrylamide levels in cooked organic foods should be similar to levels in cooked non-organic foods.

20   See FDA Q&A, ¶ 16, supra. FDA also has explained that consumer exposure to dietary acrylamide
21   “may be greatest through home cooking,” as acrylamide forms naturally during the cooking process

22   and is not present only in store-bought foods. See Letter from Lester M. Crawford, DVM, Ph.D,

23   Deputy Commissioner, FDA, to Joan E. Denton, M.S., Ph.D., Director, California Office of

24   Environmental Health Hazard Assessment (July 13, 2003).

25          21.     Although acrylamide can form in many foods that are fried, roasted, or baked, FDA

26   does not recommend that consumers avoid eating these foods. Instead, FDA recommends that

27   consumers adopt a healthy eating plan consistent with the Office of Disease Prevention and Health

28   Promotion’s Dietary Guidelines for Americans (2015-2020) (“Dietary Guidelines”). See FDA Q&A,

                                                      -5-
     FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF No. 2:19-cv-02019-KJM-EFB
        Case 2:19-cv-02019-KJM-EFB Document 57 Filed 03/16/20 Page 7 of 27

 1   ¶ 16, supra. The Dietary Guidelines, in turn, advise that a healthy diet should consist of a variety of

 2   food products, including vegetables, whole grains, and nuts. Id. These food products often contain

 3   acrylamide and have been the subject of Proposition 65 enforcement actions, as described below.

 4          B.      Epidemiologic Studies Demonstrate That Acrylamide From Food Products Does
                    Not Increase the Risk of Cancer in Humans
 5

 6          22.     Current scientific evidence does not support a finding that exposure to acrylamide

 7   from food products increases the risk of cancer in humans.

 8          23.     As the National Cancer Institute (“NCI”) explains, “a large number of epidemiologic

 9   studies (both case-control and cohort studies) in humans have found no consistent evidence that

10   dietary acrylamide exposure is associated with the risk of any type of cancer.” NCI, Acrylamide and

11   Cancer Risk (Dec. 5, 2017), https://www.cancer.gov/about-cancer/causes-

12   prevention/risk/diet/acrylamide-fact-sheet. The NCI is the federal government’s principal agency for

13   cancer research and training and is part of the National Institutes of Health, one of 11 agencies that

14   make up the U.S. Department of Health and Human Services.

15          24.     Likewise, the American Cancer Society explains on its website that, “[s]o far, reviews

16   of studies done in groups of people (epidemiologic studies) suggest that dietary acrylamide isn’t

17   likely to be related to risk for most common types of cancer.” See American Cancer Society,

18   Acrylamide and Cancer Risk (Feb. 11, 2019), https://www.cancer.org/cancer/cancer-

19   causes/acrylamide.html. The American Cancer Society further states that “[i]t’s not yet clear if the

20   levels of acrylamide in foods raise cancer risk. . . .” Id.

21          25.     Numerous scientific studies support the conclusion that exposure to acrylamide from

22   food products does not increase cancer risk in humans. In a 2012 systematic review published in the

23   European Journal of Cancer Prevention, for example, researchers evaluated the association between

24   dietary acrylamide and cancer. See L. Lipworth, et al., Review of Epidemiologic Studies of Dietary

25   Acrylamide Intake and the Risk of Cancer, European Journal of Cancer Prevention, Vol. 21(4):375-

26   386 (2012). The researchers explained that “[c]onjectured associations between dietary acrylamide

27   intake and cancer have been evaluated in more than 15 epidemiologic studies examining almost every

28   major cancer site.” Id. After critically reviewing the available studies, the researchers concluded:

                                                         -6-
     FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF No. 2:19-cv-02019-KJM-EFB
           Case 2:19-cv-02019-KJM-EFB Document 57 Filed 03/16/20 Page 8 of 27

 1                  After an extensive examination of the published literature, we found no
                    consistent or credible evidence that dietary acrylamide increases the
 2                  risk of any type of cancer in humans, either overall or among
 3                  nonsmokers. In particular, the collective evidence suggests that a high
                    level of dietary acrylamide intake is not a risk factor for breast,
 4                  endometrial, or ovarian cancers. . . .

 5                  In conclusion, epidemiologic studies of dietary acrylamide intake have
                    failed to demonstrate an increased risk of cancer. In fact, the
 6                  sporadically and slightly increased and decreased risk ratios reported in
                    more than two dozen papers examined in this review strongly suggest
 7
                    the pattern one would expect to find for a true null association over the
 8                  course of a series of trials.

 9   Id.

10            26.   Since 2012, there have been several additional studies, across multiple different

11   populations, evaluating whether there is an association between dietary acrylamide and cancer, and

12   those studies have consistently found that exposure to acrylamide in food products does not increase

13   human cancer risk. See, e.g., C. Pelucchi, et al., Dietary Acrylamide and Cancer Risk: An Updated

14   Meta-Analysis, Int’l Journal of Cancer, Vol. 136(12):2912–22 (2015) (“This systematic review and

15   meta-analysis of epidemiological studies indicates that dietary acrylamide is not related to the risk of

16   most common cancers.”); A. Kotemori, et al., Dietary Acrylamide Intake and Risk of Breast Cancer:

17   the Japan Public Health Center-Based Prospective Study, Cancer Science, Vol. 109(3):843-53 (2018)

18   (“In conclusion, dietary acrylamide intake was not associated with the risk of breast cancer in this

19   population-based prospective cohort study of Japanese women.”); M. McCullough, et al., Dietary

20   Acrylamide Is Not Associated with Renal Cell Cancer Risk in the CPS-II Nutrition Cohort, Cancer

21   Epidemiology, Biomarkers & Prevention, Vol. 28(3):616-619 (2019) (“In conclusion, we found no

22   evidence that greater dietary acrylamide intake was associated with risk of RCC [renal cell

23   carcinoma].”); J. Hogervorst, et al., Interaction Between Dietary Acrylamide Intake and Genetic

24   Variants for Estrogen Receptor-Positive Breast Cancer Risk, European Journal of Nutrition, Vol.

25   58:1033-1045 (2019) (“This study did not provide evidence for a positive association between

26   acrylamide intake and ER+ [estrogen receptor-positive] breast cancer risk. If anything, acrylamide

27   was associated with a decreased ER+ breast cancer risk.”).

28            27.   In fact, studies have shown that certain foods that contain acrylamide may actually

                                                       -7-
     FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF No. 2:19-cv-02019-KJM-EFB
        Case 2:19-cv-02019-KJM-EFB Document 57 Filed 03/16/20 Page 9 of 27

 1   reduce the risk of cancer in humans. For example, in June 2018, the International Agency for

 2   Research on Cancer (“IARC”) concluded that there is an “inverse association” between drinking

 3   coffee (which contains acrylamide) and certain types of cancer. See IARC Monographs on the

 4   Evaluation of Carcinogenic Risks to Humans, Drinking Coffee, Mate, and Very Hot Beverages, Vol.

 5   116 at 434 (2018). Likewise, a recent study showed that whole-grain foods may reduce the risk of

 6   liver cancer. See American Cancer Society, Study Ties Whole Grains to Lower Risk of Liver Cancer

 7   (Feb. 27, 2019), https://www.cancer.org/latest-news/study-ties-whole-grains-to-lower-risk-of-liver-

 8   cancer.html.

 9          28.     Some regulatory and scientific entities have identified acrylamide as a possible or

10   probable carcinogen based on studies in laboratory animals in which virtually pure acrylamide was

11   administered orally or via injection to rats and mice. As NCI has explained, however, “toxicology

12   studies have shown that humans and rodents not only absorb acrylamide at different rates, they

13   metabolize it differently as well.” NCI, Acrylamide and Cancer Risk (Updated Dec. 5, 2017),

14   https://www.cancer.gov/about-cancer/causes-prevention/risk/diet/acrylamide-fact-sheet. The

15   evidence that acrylamide causes cancer in animals is insufficient to conclude that acrylamide that

16   forms naturally in certain food products increases cancer risk in humans, particularly in light of the

17   epidemiologic data that strongly suggest that dietary acrylamide does not increase human cancer risk.

18          29.     There are other examples of chemicals that have been shown to cause cancer in

19   animals but not in humans. For example, studies in laboratory rats during the early 1970s linked the

20   artificial sweetener saccharin to development of bladder cancer. Subsequent studies showed,
21   however, that those results applied only to rats and not to humans, and human epidemiology studies

22   have found no consistent evidence that saccharin is associated with bladder cancer in humans. See

23   NCI, Artificial Sweeteners and Cancer (Aug. 10, 2016), https://www.cancer.gov/about-

24   cancer/causes-prevention/risk/diet/artificial-sweeteners-fact-sheet. As NCI explained: “Because the

25   bladder tumors seen in rats are due to a mechanism not relevant to humans and because there is no

26   clear evidence that saccharin causes cancer in humans, saccharin was delisted in 2000 from the U.S.

27   National Toxicology Program’s Report on Carcinogens, where it had been listed since 1981 as a

28   substance reasonably anticipated to be a human carcinogen (a substance known to cause cancer).” Id.

                                                       -8-
     FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF No. 2:19-cv-02019-KJM-EFB
       Case 2:19-cv-02019-KJM-EFB Document 57 Filed 03/16/20 Page 10 of 27

 1          C.      Proposition 65 Regulatory Framework

 2          30.     In 1986, California voters, by initiative, enacted the Safe Drinking Water and Toxic

 3   Enforcement Act of 1986—commonly known as Proposition 65. In relevant part, Proposition 65

 4   prohibits businesses with ten or more employees from knowingly and intentionally exposing

 5   California residents to a chemical known to the State to cause cancer without providing required

 6   warnings, unless an exemption or affirmative defense applies. Cal. Health & Safety Code

 7   §§ 25249.6, 25249.10.

 8          31.     Proposition 65 requires OEHHA to maintain “a list of those chemicals known to the

 9   state to cause cancer or reproductive toxicity” and provides mechanisms by which OEHHA may (or

10   must) place a chemical on the list. Id. §§ 25249.8(a)-(b).

11          32.     As relevant here, the statute provides that a chemical is “known to the state to cause

12   cancer” if “a body considered to be authoritative by [the state’s qualified] experts has formally

13   identified it as causing cancer” (the “Authoritative Bodies” listing mechanism). Id. § 25249.8(b); see

14   also 27 Cal. Code Regs. § 25306(a). IARC and the U.S. Environmental Protection Agency (“EPA”)

15   have been identified as “authoritative bodies” for the identification of chemicals as causing cancer.

16   Id. § 25306(m).

17          33.     After a chemical is added to the Proposition 65 list, and following a 12-month grace

18   period, Proposition 65 requires that any “person in the course of doing business” provide a “clear and

19   reasonable warning” before “expos[ing] any individual to” the listed chemical, unless an exemption

20   or affirmative defense applies. Cal. Health & Safety Code § 25249.6.

21          34.     Although Proposition 65 does not define what content suffices to convey a “clear and

22   reasonable warning,” OEHHA’s regulations had for more than 30 years provided that the warning

23   “must clearly communicate that the chemical in question is known to the state to cause cancer. . . .”

24   27 Cal. Code Regs. § 25601 (effective until Aug. 30, 2018). OEHHA also provided a “safe harbor”

25   for warnings that used the following language: “WARNING: This product contains a chemical

26   known to the State of California to cause cancer.” Id. § 25603.2 (effective until Aug. 30, 2018).

27          35.     In August 2016, OEHHA adopted new regulations providing that safe harbor

28   Proposition 65 warnings must provide consumers with additional information.

                                                       -9-
     FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF No. 2:19-cv-02019-KJM-EFB
         Case 2:19-cv-02019-KJM-EFB Document 57 Filed 03/16/20 Page 11 of 27

 1          36.     Under the new warning regulations, cancer warnings for food products are deemed to

 2   be “clear and reasonable” if they state: “WARNING: Consuming this product can expose you to

 3   [name of chemical], which is known to the State of California to cause cancer. For more information,

 4   go to www.P65Warnings.ca.gov/food.” 27 Cal. Code Regs § 25607.2(a)(2).1 In addition, where the

 5   warning is provided on the food product label, it “must be set off from other surrounding

 6   information” and “enclosed in a box.” Id. § 25607.1(b).

 7          37.     Proposition 65 provides a statutory exemption to the warning requirement, which can

 8   be asserted as an affirmative defense in a Proposition 65 enforcement action, if “the person

 9   responsible can show that the exposure poses no significant risk assuming lifetime exposure at the

10   level in question for substances known to the state to cause cancer.” Cal Health & Safety Code

11   § 25249.10(c). This threshold is commonly referred to as the “No Significant Risk Level” (“NSRL”).

12   The NSRL is not a concentration limit, but rather an exposure-based limit based on the highest level

13   of exposure causing no more than a 1 in 100,000 risk of cancer over a lifetime of exposure to that

14   level. Cal Health & Safety Code § 25249.10(c); 27 Cal. Code Regs. § 25703(b).

15          38.     For some listed substances, OEHHA has published a quantitative NSRL, often

16   referred to as a “safe harbor” NSRL because it is a presumptive NSRL such that a private enforcer

17   cannot argue for a more stringent NSRL in litigation. 27 Cal. Code Regs. § 25705. A safe harbor

18   NSRL is also an exposure-based limit. All safe harbor NSRLs for listed chemicals are described in

19   micrograms of exposure per day. Id.

20          39.     Under Proposition 65, to determine whether an exposure from a consumer product
21   exceeds the NSRL, the regulations require that exposures be calculated based on the “average rate of

22   intake or exposure for average users of the consumer product.” 27 Cal. Code Regs. § 25721(d)(4).

23   Thus, unlike other laws and regulations affecting businesses that set concentration-based thresholds,

24   it is not facially apparent from the NSRL described in the statute or from a safe harbor NSRL adopted

25   by OEHHA and listed in the regulations whether there is a duty to warn under Proposition 65.

26

27   1
      Where a warning is being provided for an exposure to more than one listed carcinogen, the warning
     must state: “WARNING: Consuming this product can expose you to chemicals including [name of
28   one or more chemicals], which is [are] known to the State of California to cause cancer.” 27 Cal.
     Code Regs §§ 25607.2(a)(2), (6).
                                                    - 10 -
     FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF No. 2:19-cv-02019-KJM-EFB
       Case 2:19-cv-02019-KJM-EFB Document 57 Filed 03/16/20 Page 12 of 27

 1           40.     Under the statute, it is the burden of a business to demonstrate that the exposure at

 2   issue does not exceed the NSRL. In addition, the NSRL provides only an “affirmative defense” to

 3   liability under Proposition 65 and does not immunize industry from enforcement actions in the first

 4   instance. See DiPirro v. Bondo Corp., 153 Cal. App. 4th 150, 185 (2007).

 5           41.     Courts have found that no warning is required where a business can demonstrate that

 6   exposures to the chemical do not pose a significant risk of cancer at any level. In Baxter Healthcare

 7   Corporation v. Denton, 120 Cal. App. 4th 333 (2004), the California Court of Appeal held that “a

 8   warning is not required if . . . the exposure poses no significant risk of causing cancer in humans.”

 9   Id. at 343-44. The court determined that the chemical at issue in that case (DEHP) does not cause

10   cancer in humans and therefore no warning was required, even though the court found that the

11   chemical was properly listed and DEHP remains on the list today. Importantly, however, the court

12   explained that the business (Baxter Healthcare Corporation) bore the burden of proof to establish that

13   exposure to DEHP presented no significant risk of cancer in humans. Id. at 364-369.

14           D.      Enforcement of Proposition 65
15           42.     Proposition 65 employs an unusual enforcement scheme. First, the Attorney General,

16   a district attorney, or a variety of local government officials may bring an enforcement action under

17   Cal. Health & Safety Code § 25249.7(c). The statute imposes penalties up to $2,500 per day for each

18   violation. Id. § 25249.7(b). In addition to these penalties, the statute also provides that any person

19   who “threatens to violate” the warning requirement may be “enjoined in a court of competent

20   jurisdiction.” Id. § 25249.7(a).
21           43.     Second, any person (even one who has suffered no injury in fact) may bring a private

22   enforcement action for an alleged failure to provide an adequate warning and without having to plead

23   or prove injury or harm. Id. § 25249.7(d). These private enforcers are eligible to recover 25 percent

24   of the penalty (with the remaining 75 percent going to the State of California’s Safe Drinking Water

25   and Toxic Enforcement Fund in the State Treasury), id. § 25249.12, as well as their reasonable

26   attorneys’ fees and costs, Cal. Code Civ. Proc. § 1021.5, creating very strong incentives for private

27   enforcement. Defendants usually cannot remove these enforcement actions to federal court because

28   the plaintiff has no Article III standing.

                                                       - 11 -
     FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF No. 2:19-cv-02019-KJM-EFB
       Case 2:19-cv-02019-KJM-EFB Document 57 Filed 03/16/20 Page 13 of 27

 1          44.       Private parties are required to provide 60-days’ notice—to the California Attorney

 2   General, the district attorney, city attorney, or prosecutor in whose jurisdiction the violation is alleged

 3   to have occurred, and to the alleged violator—before initiating an enforcement action. See Cal.

 4   Health & Safety Code § 25249.7(d)(1). If, after 60 days, “[n]either the Attorney General, a district

 5   attorney, a city attorney, nor a prosecutor has commenced and is diligently prosecuting an action

 6   against the violation,” the private enforcer may bring an action in state court. Id. § 25249.7(d)(2).

 7   The Attorney General also is authorized to review proposed settlements in enforcement actions

 8   initiated by private enforcers and to challenge a proposed settlement that is not in the public interest.

 9   Id. § 25249.7(f); Cal. Code Regs. tit. 11, § 3003(a).

10          45.       The private enforcement mechanism of Proposition 65 is unique and allows any

11   person or law firm to act as a private enforcer to prosecute alleged violations of the Act. Courts and

12   commentators have recognized the widescale abuse of Proposition 65 through private enforcement

13   actions. See, e.g., Anthony T. Caso, Bounty Hunters and the Public Interest—A Study of California

14   Proposition 65, 13 Engage 30, 31 (Mar. 2012) (describing case in which “law firm created an

15   ‘astroturf’ environmental group to be a plaintiff in Proposition 65 litigation,” which group “consisted

16   of partners from the law firm” and which “sent out hundreds of demand letters charging businesses

17   with failure to provide warnings” and “extort[ing] payments of attorney fees or contributions to the

18   front group”).

19          46.       Significantly, private enforcement actions are pervasive even for chemicals, like

20   acrylamide, for which OEHHA has adopted a “safe harbor” NSRL. Even where OEHHA has
21   adopted a safe harbor NSRL, the defendant still bears the burden under the statute of establishing as

22   an affirmative defense that any exposures fall within the safe harbor. Cal. Health & Safety Code

23   § 25249.10(c). In alleging an exposure to a listed chemical, a private enforcer is not required to

24   prove that an exposure exceeds the NSRL. Consumer Cause, Inc. v. SmileCare, 91 Cal. App. 4th

25   454, 474 (2001). Instead, under the statute, the burden to prove that the exposure does not exceed the

26   NSRL rests with the defendant business. And proving this negative in court is a costly and time-

27   consuming endeavor, typically requiring expert testimony and evidence. See, e.g., Envtl. Law Found.

28   v. Beech-Nut Nutrition Corp., 235 Cal. App. 4th 307, 314 (2015) (safe harbor defense litigated at

                                                       - 12 -
     FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF No. 2:19-cv-02019-KJM-EFB
       Case 2:19-cv-02019-KJM-EFB Document 57 Filed 03/16/20 Page 14 of 27

 1   trial); Council for Educ. & Research on Toxics v. Starbucks Corp., No. BC435759 (Cal. Super. Ct.,

 2   June 2, 2017) (rejecting Starbucks’s “no significant risk level” defense at summary judgment). In

 3   other words, a safe harbor NSRL does not effectively deter a private enforcer with significant

 4   financial incentives from initiating suit in the hopes of collecting a settlement.

 5          47.     California jurists have recognized how onerous private enforcement suits can be for

 6   industry. “[L]awsuits under Proposition 65 can be filed and prosecuted by any person against any

 7   business based on bare allegations of a violation unsupported by any evidence of an actual

 8   violation—or even a good faith belief that a defendant is using an unsafe amount of a chemical

 9   known by the state to cause cancer.” SmileCare, 91 Cal. App. 4th at 477 (Vogel, J., dissenting)

10   (emphasis in original). This burden-shifting regime results in “judicial extortion” where many

11   private parties bring Proposition 65 claims (without an appropriate assessment that an exposure

12   exceeds the NSRL) and force the defendant to settle to avoid legal fees and the costs of performing

13   an expensive expert scientific assessment. Id. at 477-79.

14          48.     Thus, in practice, businesses faced with the threat of costly litigation to prove a

15   defense to the warning requirement often are forced to acquiesce and provide a warning, regardless of

16   whether the businesses know the warning is affirmatively false or misleading. See All. for Nat.

17   Health, PROPOSITION 65: Evaluating Effectiveness and a Call for Reform, at 7, https://www.anh-

18   usa.org/wp-content/uploads/2015/09/Prop-65.pdf (last accessed October 7, 2019); see also LATIMES,

19   Warning: Too Many Warnings Signs are Bad for Your Health (Sept. 30, 2017) (noting “Starbucks,

20   Whole Foods and about 80 other places in California that sell coffee” are exposed under
21   Proposition 65 even though “research increasingly” indicates coffee does not cause cancer),

22   http://beta.latimes.com/opinion/editorials/ la-ed-proposition-65-warning-coffee-20170930-story.html;

23   Richard Berman, Thanks to a Poorly-Designed Law, California Classifies Soft Drinks as a Cancer

24   Risk, Forbes (Feb. 20, 2014) (compelling warnings for soda drinks on the basis that if consumers

25   drink “over 1,000 sodas a day” they would have increased cancer risk); Greg Ryan, Rice Sellers

26   Threatened with Prop 65 Suits over Lead, Arsenic, Law360 (Feb. 20, 2014).

27          E.      Proposition 65 Listing of Acrylamide and Subsequent Enforcement Actions
28          49.     OEHHA added acrylamide to the Proposition 65 list of carcinogens in 1990 pursuant

                                                       - 13 -
     FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF No. 2:19-cv-02019-KJM-EFB
       Case 2:19-cv-02019-KJM-EFB Document 57 Filed 03/16/20 Page 15 of 27

 1   to the Authoritative Bodies listing mechanism, based on EPA’s determination that acrylamide was a

 2   “probable” human carcinogen and IARC’s classification of acrylamide as Group 2B (“possibly

 3   carcinogenic to humans”). IARC has since re-classified acrylamide as Group 2A (“probably

 4   carcinogenic to humans”).

 5          50.     The initial Proposition 65 listing of acrylamide was premised on potential exposures to

 6   acrylamide in industrial settings. At that time, it was not known that acrylamide was present in

 7   cooked foods. Acrylamide was not detected in foods until 2002.

 8          51.     Both the EPA and IARC classifications of acrylamide as a “probable” human

 9   carcinogen are based on studies in laboratory animals in which virtually pure acrylamide was

10   administered orally or via injection to rats and mice. EPA and IARC did not classify acrylamide as a

11   probable carcinogen based on studies in humans. In its most recent assessment of acrylamide, for

12   example, IARC concluded in 1994 that there was “inadequate evidence in humans for the

13   carcinogenicity of acrylamide.” See IARC Monographs on the Identification of Carcinogenic Risks

14   to Humans, Some Industrial Chemicals, Vol. 60 at 425 (Feb. 1994), https://monographs.iarc.fr/wp-

15   content/uploads/2018/06/mono60.pdf. Similarly, in its most recent toxicological review of

16   acrylamide in 2010, EPA explained that human studies assessing the carcinogenicity of acrylamide

17   (including studies of both dietary and industrial exposures) “are judged as providing limited or no

18   evidence of carcinogenicity in humans.” U.S. EPA, Toxicological Review of Acrylamide at 167

19   (March 2010), https://cfpub.epa.gov/ncea/iris/iris_documents/documents/toxreviews/0286tr.pdf.

20          52.     OEHHA itself conceded in 2007 that acrylamide is not actually known to cause cancer
21   in humans. Specifically, Martha Sandy—now the Branch Chief of OEHHA’s Reproductive and

22   Cancer Hazard Assessment Branch—was designated as OEHHA’s “Person Most Knowledgeable” in

23   an action involving acrylamide. See Cal. Code Civ. P. § 2025.230. Ms. Sandy testified that (a) she

24   was not aware of any governmental health organization listing acrylamide as a known human

25   carcinogen, (b) she was not aware of any pharmacodynamic data regarding rats and humans and

26   acrylamide, and (c) OEHHA did not actually “know” that acrylamide was a human carcinogen.

27          53.     OEHHA also has recognized that acrylamide in certain food products—namely,

28   coffee—does not increase human cancer risk. In particular, in June 2019, OEHHA adopted a new

                                                     - 14 -
     FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF No. 2:19-cv-02019-KJM-EFB
       Case 2:19-cv-02019-KJM-EFB Document 57 Filed 03/16/20 Page 16 of 27

 1   regulation that states: “Exposures to chemicals in coffee, listed on or before March 15, 2019 as

 2   known to the state to cause cancer, that are created by and inherent in the processes of roasting coffee

 3   beans or brewing coffee do not pose a significant risk of cancer.” 27 Cal. Code Regs. § 25704

 4   (effective Oct. 1, 2019). In adopting this regulation, OEHHA explained that “[t]he weight of the

 5   evidence from the very large number of studies in the scientific literature does not support an

 6   association between the complex mixture of chemicals that is coffee [including acrylamide] and a

 7   significant risk of cancer.” OEHHA, Final Statement of Reasons, Adoption of New Section 25704

 8   Exposures to Listed Chemicals in Coffee Posing No Significant Risk (June 7, 2019),

 9   https://oehha.ca.gov/media/downloads/crnr/fsorcoffee060719.pdf. This regulation became effective

10   on October 1, 2019.

11          54.     Since its listing in 1990, acrylamide has been the target of significant Proposition 65

12   enforcement activity, particularly with respect to food products. In the first such litigation, several

13   private enforcers were joined by the California Attorney General in pursuing claims that several

14   major restaurants and food manufacturers failed to provide Proposition 65 warnings for acrylamide in

15   French fries, potato chips, and other potato products. The California Attorney General eventually

16   settled these claims with each of the defendants. Under the terms of the settlements, the restaurant

17   defendants, which include McDonald’s, Wendy’s, Burger King, and KFC, must provide warnings for

18   acrylamide in French fries and similar products. The manufacturer defendants, which include the

19   makers of Pringles, Lay’s, Baked Lay’s, Kettle, and other potato chip products, must either reduce

20   the levels of acrylamide in their products or provide warnings to consumers. Likewise, the makers of
21   Ore-Ida frozen potato products must change their cooking instructions in order to encourage

22   consumers to reduce the levels of acrylamide in the finished products they cook at home. The

23   Attorney General has also entered into settlements with makers of other snack food products on

24   similar terms that require warnings if acrylamide concentrations exceed specified levels.

25          55.     As described above, under Proposition 65, private parties are required to provide 60-

26   days’ notice—to the California Attorney General, the district attorney, city attorney, or prosecutor in

27   whose jurisdiction the violation is alleged to have occurred, and to the alleged violator—before

28   initiating an enforcement action. See Cal. Health & Safety Code § 25249.7(d)(1). The California

                                                       - 15 -
     FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF No. 2:19-cv-02019-KJM-EFB
       Case 2:19-cv-02019-KJM-EFB Document 57 Filed 03/16/20 Page 17 of 27

 1   Attorney General maintains a database of these 60-day notices (the “AG Database”), available at

 2   https://oag.ca.gov/prop65/60-day-notice-search.

 3            56.   To date, there have been more than six hundred sixty 60-day notices for alleged

 4   violations of the Proposition 65 warning requirement with respect to alleged exposures to acrylamide

 5   in food products.

 6            57.   These 60-day notices include alleged violations related to, among others: potato and

 7   potato-based products (more than 90 notices); nut butters, including peanut and almond butter (more

 8   than 40 notices); almonds (more than 40 notices); cereals (more than 20 notices); and olives (more

 9   than 10 notices).

10            58.   Notably, although acrylamide has been on the Proposition 65 list for many years, the

11   number of 60-day notices has increased exponentially in recent years, going from only three notices

12   in 2015 to: 32 notices in 2016; 144 notices in 2017; 147 notices in 2018; and 205 notices in 2019. In

13   fact, since Plaintiff filed its initial Complaint on October 7, 2019, private enforcers have served 86

14   new (and 21 renewed or amended) notices of violation concerning alleged exposures to acrylamide in

15   food products such as roasted almonds, vanilla wafers, baked beans, macadamia nuts and ice cream

16   cones.

17            59.   Many of these 60-day notices have resulted in lawsuits or settlements, and there is a

18   real and credible threat that other companies are likely to be future targets of Proposition 65 litigation

19   related to alleged exposures to acrylamide in food products. Indeed, in February 2020 alone, private

20   enforcers filed forty-five 60-day notices for alleged exposures to acrylamide in food products.
21   Thirty-three of these notices were filed in the two-week span between February 14, 2020 and

22   February 28, 2020 by a private enforcer who had not previously served a 60-day notice of violation

23   for acrylamide in food products. This new private enforcer has also served ten notices of violation so

24   far in March 2020. This new private enforcer has served notices of violation for alleged exposures to

25   acrylamide in, among other products, pistachios, macadamia nuts, sunflower seeds, baked beans, and

26   organic canned tomatoes—none of which had previously been the target of a Proposition 65

27   enforcement action.

28            60.   Although there have been numerous Proposition 65 lawsuits in state court concerning

                                                       - 16 -
     FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF No. 2:19-cv-02019-KJM-EFB
       Case 2:19-cv-02019-KJM-EFB Document 57 Filed 03/16/20 Page 18 of 27

 1   acrylamide in food—and although many of the defendant businesses in those cases have asserted the

 2   First Amendment as an affirmative defense in their responsive pleadings—the First Amendment issue

 3   has largely evaded review in state courts. This is driven by Proposition 65’s enforcement structure: a

 4   business faced with the threat of costly litigation and civil penalties has overwhelming economic

 5   incentives to acquiesce and settle, regardless of whether the business believes the warning is false or

 6   misleading. Few companies are able to accept the risk of litigating a Proposition 65 enforcement

 7   action through trial while incurring significant legal fees to do so.

 8          61.     In fact, the First Amendment issue has been litigated only twice in state court

 9   enforcement actions, and only once on the merits:

10                  a.      In the first case in 2008—People v. Frito-Lay, Inc., et al. (Los Angeles County

11   Sup. Ct., No. BC 338956)—the California Superior Court denied the defendant businesses’ motion

12   for summary judgment and the Attorney General’s cross-motion for summary adjudication on First

13   Amendment grounds, finding that there was a triable issue of material fact. Facing the risk and

14   expense of trial, the defendants in that lawsuit subsequently settled, and therefore the Superior Court

15   never issued a ruling on the merits of the businesses’ First Amendment defense.

16                  b.      In the second case—Council for Education & Research on Toxics v. Starbucks,

17   et al. (Los Angeles County Sup. Ct., No. BC 435759)—the California Superior Court ruled after the

18   first phase of trial that certain of the defendants failed to meet their burden to show that compelling a

19   cancer warning on coffee products violated their First Amendment rights. But the California Court of

20   Appeal has not yet considered the merits of the First Amendment issue in the Starbucks case. Indeed,
21   the California Court of Appeal likely will never address the First Amendment issue in the Starbucks

22   case. The Superior Court is currently considering CERT’s challenges to the validity of OEHHA’s

23   special coffee regulation (27 Cal. Code Regs. § 25704), which became effective on October 1, 2019,

24   only a few days before Plaintiff CalChamber initiated this action. If upheld by the Court of Appeal,

25   that regulation will resolve the Starbucks case on non-constitutional grounds without any need for

26   consideration of the First Amendment issue.

27            ADVERSE IMPACTS TO PLAINTIFF, ITS MEMBERS, AND THE PUBLIC

28          62.     If not prospectively enjoined, the Proposition 65 warning requirement for chemicals

                                                       - 17 -
     FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF No. 2:19-cv-02019-KJM-EFB
       Case 2:19-cv-02019-KJM-EFB Document 57 Filed 03/16/20 Page 19 of 27

 1   listed as “known to the State of California to cause cancer,” as applied to acrylamide in food

 2   products, will have an immediate and irreversible impact on Plaintiff, its members, and the public.

 3           63.     More than 250 companies, including many of Plaintiff’s members that sell food

 4   products containing acrylamide, have been targeted with 60-day pre-litigation notices in connection

 5   with alleged exposures to acrylamide in their food products. Several of Plaintiff’s members also have

 6   been sued in connection with these 60-day notices. Indeed, several of the companies represented on

 7   Plaintiff’s Board of Directors have received 60-day notices on acrylamide in food products and been

 8   sued in connection with such notices.

 9           64.     At the same time, due to the widespread presence of acrylamide in thousands of food

10   products, many of Plaintiff’s members that sell or produce acrylamide-containing food products have

11   not yet been sued under Proposition 65 in connection with some, or all, of their acrylamide-

12   containing food products. Because of California’s listing of acrylamide and the attendant

13   Proposition 65 warning requirement, these members must either take action, in conjunction with their

14   distributors and customers, to provide false, misleading, and factually controversial warnings to

15   California consumers about acrylamide in their food products—conveying the unsubstantiated

16   message that acrylamide in food products increases cancer risk in humans—or face a significant and

17   imminent risk of an enforcement action seeking substantial civil penalties and attorneys’ fees for

18   failing to do so.

19           65.     Alternatively, Plaintiff’s many members that have not yet been sued may be forced to

20   undertake costly exposure assessments for their acrylamide-containing products to demonstrate that
21   any exposures to acrylamide from their products do not exceed the NSRL and do not require

22   warnings. And even if Plaintiff’s members’ assessments indicate that exposures to acrylamide from

23   their products do not exceed the NSRL, they still would need to prepare to defend against likely

24   enforcement actions by private enforcers. Private enforcers are not required to defer to a company’s

25   exposure assessment and may dispute the exposure assessment. Thus, a company that wishes to

26   defend its exposure assessment and to prove that an exposure does not exceed the NSRL faces the

27   prospect of costly and risky litigation on a technical and expert-heavy defense.

28           66.     The requirement to place a false, misleading, and highly controversial Proposition 65

                                                      - 18 -
     FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF No. 2:19-cv-02019-KJM-EFB
       Case 2:19-cv-02019-KJM-EFB Document 57 Filed 03/16/20 Page 20 of 27

 1   cancer warning for acrylamide on food products has had, and will continue to have, a substantial

 2   adverse impact on Plaintiff’s members. Such a warning disparages Plaintiff’s members and their

 3   food products by creating the false impression among consumers that those products are unsafe and

 4   increase human cancer risk, despite scientific evidence suggesting that acrylamide that forms

 5   naturally in food does not increase (and may even reduce) the risk of cancer in humans.

 6          67.       Applying a false, misleading, and highly controversial Proposition 65 cancer warning

 7   on food products also would have a substantial adverse impact on the public.

 8          68.       First, a Proposition 65 cancer warning for acrylamide in food products would mislead

 9   consumers about the human health risks posed by foods containing acrylamide and frighten

10   consumers away from those foods that are part of a well-balanced diet.

11          69.       FDA has explained, for example, that “requiring a cancer warning on coffee, based on

12   the presence of acrylamide, would be more likely to mislead consumers than to inform them.” FDA,

13   Statement from FDA Commissioner Scott Gottlieb, M.D., on FDA’s Support for Exempting Coffee

14   from California’s Cancer Warning Law (August 29, 2018) (“FDA Statement on Coffee”); see also

15   Letter from Lester M. Crawford, DVM, Ph.D, Deputy Commissioner, FDA, to Joan E. Denton, M.S.,

16   Ph.D., Director, California Office of Environmental Health Hazard Assessment (July 13, 2003)

17   (“2003 FDA Letter”) (“[W]arning labels based on the presence of acrylamide in food might be

18   misleading.”).

19          70.       Foods that contain acrylamide are part of a well-balanced diet. These include whole

20   grains, almonds, and nut butters as examples. With respect to whole grains, for example, FDA
21   Commissioner Dr. Scott Gottlieb explained in August 2018: “We recognize that some [whole grain

22   food] products may contain acrylamide. But we also know that consumption of whole grains is

23   beneficial for health and nutrition. Labeling whole grain foods with a cancer warning may cause

24   American consumers to avoid foods that would have a benefit to their health, including avoiding

25   foods that may reduce cancer risks.” See FDA Statement on Coffee; see also 2003 FDA Letter (“[A]

26   requirement for warning labels on food might deter consumers from eating foods with such labels.

27   Consumers who avoid eating some of these foods, such as breads and cereals, may encounter greater

28   risks because they would have less fiber and other beneficial nutrients in their diets.”).

                                                       - 19 -
     FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF No. 2:19-cv-02019-KJM-EFB
       Case 2:19-cv-02019-KJM-EFB Document 57 Filed 03/16/20 Page 21 of 27

 1          71.     Similarly, the Dietary Guidelines (see ¶ 21, supra) emphasize that vegetables and nuts

 2   are part of a healthy diet. Because of California’s listing of acrylamide and the attendant warning

 3   requirement, numerous food products that the Dietary Guidelines recommend as part of a healthy

 4   diet—including olives, peanuts, almonds, and nut butters—already have been the target of 60-day

 5   notice letters and enforcement litigation under Proposition 65, and there are many other such products

 6   that are likely to be the target of such enforcement in the future. If Plaintiff’s members are forced to

 7   provide warnings for these products, consumers will be misled to avoid them.

 8          72.     In addition, requiring businesses to apply a Proposition 65 cancer warning for

 9   acrylamide in food products will mislead consumers into thinking that acrylamide is only present in

10   store-bought food. Raw foods ordinarily do not contain acrylamide. Because acrylamide forms

11   naturally during the cooking process, however, acrylamide can form in those foods when cooked at

12   consumers’ homes. Indeed, FDA has observed that consumer exposure to acrylamide “may be

13   greatest through home cooking.” See Letter from Lester M. Crawford, DVM, Ph.D, Deputy

14   Commissioner, FDA, to Joan E. Denton, M.S., Ph.D., Director, California Office of Environmental

15   Health Hazard Assessment (July 13, 2003).

16          73.     Finally, requiring businesses to apply a Proposition 65 cancer warning for acrylamide

17   in food products, despite the lack of reliable scientific evidence supporting a finding that acrylamide

18   from food products increases human cancer risk, dilutes the effectiveness of legitimate Proposition 65

19   warnings. See, e.g., RESTATEMENT (THIRD) OF TORTS: PRODUCTS LIABILITY §2 cmt. j (1998) (noting

20   that excessive, multitudinous warnings “may be ignored by users and consumers and may diminish
21   the significance of warnings about [other] risks” and “could reduce the efficacy of warnings

22   generally.”); Nicolle-Wagner v. Deukmejian, 230 Cal. App. 3d 652, 661 (1991) (“‘[U]nnecessary

23   warnings . . . could distract the public from other important warnings on consumer products.’ Since

24   one of the principal purposes of [Proposition 65] is to provide ‘clear and reasonable warning’ of

25   exposure to carcinogens and reproductive toxins, such warnings would be diluted to the point of

26   meaninglessness if they were to be found on most or all food products.”) (quoting the Final Statement

27   of Reasons for the “naturally occurring” regulation now found at CAL. CODE REGS. tit. 27, §25501));

28   accord Johnson v. Am. Standard, Inc., 43 Cal. 4th 56, 70 (2008) (quoting Finn v. G.D. Searle & Co.,

                                                       - 20 -
     FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF No. 2:19-cv-02019-KJM-EFB
       Case 2:19-cv-02019-KJM-EFB Document 57 Filed 03/16/20 Page 22 of 27

 1   35 Cal. 3d 691, 701 (1984)).

 2          74.     Indeed, the California Supreme Court in another context has recognized that excessive

 3   warnings “produce a cacophony . . . that by reason of their sheer volume would add little to the

 4   effective protection of the public.” Thompson v. Cty. of Alameda, 27 Cal. 3d 741, 754–55 (1980); see

 5   also Dowhal v. SmithKline Beecham Consumer Healthcare, 32 Cal. 4th 910, 932 (2004) (“The

 6   problems of overwarning are exacerbated if warnings must be given even as to very remote risks . . . .

 7   Against the benefits that may be gained by a warning must be balanced the dangers of overwarning

 8   and of less meaningful warnings crowding out necessary warnings, the problem of remote risks, and

 9   the seriousness of the possible harm to the consumer.”) (internal citation omitted).

10          75.     An order enjoining future enforcement of the Proposition 65 warning requirement for

11   cancer as applied to acrylamide in food products would redress the harms described above.

12                                           CLAIMS FOR RELIEF

13                                             COUNT I
              (Violation of the First Amendment to the U.S. Constitution — 22 U.S.C. § 2201)
14

15          76.     The foregoing Paragraphs are incorporated by reference as if set forth in full herein.

16          77.     The Free Speech Clause of the First Amendment of the United States Constitution

17   provides that “Congress shall make no law . . . abridging the freedom of speech.” U.S. Const. amend.

18   I. The Fourteenth Amendment of the United States Constitution made this proscription applicable to

19   the States and their political subdivisions. See id. amend. XIV § 1.

20          78.     In addition to providing protections against restrictions on speech, the First

21   Amendment provides protection against the government compelling individuals or entities to engage

22   in speech.

23          79.     Under the First Amendment, laws compelling speech ordinarily receive strict scrutiny.

24   See Wooley v. Maynard, 430 U.S. 705, 715-16 (1977). Laws regulating commercial speech generally

25   receive at least intermediate scrutiny, i.e., they are prohibited if they do not directly and materially

26   advance the government’s interest, or are more extensive than necessary. Cent. Hudson Gas & Elec.

27   Corp. v. Pub. Serv. Comm’n, 447 U.S. 557, 566 (1980). And even laws that require businesses to

28   provide information in connection with commercial transactions are permissible only if the

                                                        - 21 -
     FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF No. 2:19-cv-02019-KJM-EFB
       Case 2:19-cv-02019-KJM-EFB Document 57 Filed 03/16/20 Page 23 of 27

 1   compelled disclosure is of information that is purely factual and uncontroversial, reasonably related

 2   to a substantial government purpose, and not unjustified or unduly burdensome. See Nat’l Inst. of

 3   Family & Life Advocates v. Becerra, 138 S. Ct. 2361, 2372, 2377 (2018) (“NIFLA”); Zauderer v.

 4   Office of Disciplinary Counsel, 471 U.S. 626, 651 (1985). The Government bears the burden to show

 5   that a compelled disclosure is permissible under the First Amendment.

 6          80.       A Proposition 65-compliant cancer warning—irrespective of the specific language

 7   used—conveys to the average consumer of products intended for human consumption that the

 8   chemical at issue (here, acrylamide) causes cancer in humans.

 9          81.       Contrary to the warning mandated by Proposition 65, there is no reliable scientific

10   evidence that dietary acrylamide increases the risk of cancer in humans. To the contrary, a large

11   number of epidemiological studies suggest that there is no association between exposure to

12   acrylamide from food products and cancer in humans.

13          82.       Nor does California “know” that dietary acrylamide causes cancer. In fact, the

14   California agency responsible for implementing Proposition 65—OEHHA—has admitted that

15   OEHHA does not know that acrylamide is a human carcinogen. See ¶ 52, supra.

16          83.       Moreover, even the agencies on which OEHHA relied to add acrylamide to the

17   Proposition 65 list—EPA and IARC—have not said that they “know” that exposure to acrylamide

18   causes cancer in humans. Rather, they have only identified acrylamide as a “probable” human

19   carcinogen based on studies in laboratory animals in which virtually pure acrylamide was

20   administered orally or via injection to rats and mice. EPA and IARC have concluded, respectively,
21   that studies of acrylamide in humans (of which there are many) provide “inadequate” and “limited or

22   no” evidence of carcinogenicity in humans. See ¶ 51, supra.

23          84.       The Proposition 65 cancer warning requirement as applied to acrylamide in food

24   products thus compels speech that is false, misleading, and factually controversial. See ¶¶ 22-29, 51-

25   52, 64, supra.

26          85.       Because Proposition 65’s cancer warning requirement as applied to acrylamide in food

27   products is false, misleading, and factually controversial, it cannot survive any level of constitutional

28   scrutiny. See Video Software Dealers Ass’n v. Schwarzenegger, 556 F.3d 950, 967 (9th Cir. 2009)

                                                       - 22 -
     FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF No. 2:19-cv-02019-KJM-EFB
       Case 2:19-cv-02019-KJM-EFB Document 57 Filed 03/16/20 Page 24 of 27

 1   (“[T]he State has no legitimate reason to force retailers to affix false information on their products.”).

 2   Proposition 65’s cancer warning requirement as applied to acrylamide in food products therefore

 3   constitutes impermissible compelled speech under the First Amendment.

 4           86.     In the alternative, the Proposition 65 warning requirement also is unconstitutional on

 5   its face. In NIFLA, the U.S. Supreme Court made clear that the State has the burden to show that a

 6   warning is “justified” before it may compel a business to provide one consistent with the First

 7   Amendment. See 138 S. Ct. at 2377. A Proposition 65 warning requirement is “justified” only for an

 8   exposure to a listed chemical at a level that exceeds the NSRL. Proposition 65, however, reverses

 9   this burden, stating that “the burden of showing that an exposure [poses no significant risk] shall be

10   on the defendant.” Cal. Health & Safety Code § 25249.10(c). The Proposition 65 warning

11   requirement is thus unconstitutional on its face because it places the burden on the business to

12   disprove that a warning is justified, when NIFLA and other U.S. Supreme Court precedent hold that it

13   is the government’s burden to prove that a warning is justified.

14           87.     Plaintiff’s members include entities that have already been harmed by California’s

15   requirement to provide a false, misleading, and/or highly controversial cancer warning for acrylamide

16   in food products, and will be injured further if forced to either comply with Proposition 65’s

17   compelled false warning requirement, or incur costly other burdens and face the threat of private

18   enforcement suits or other enforcement actions.

19                                             COUNT II
              (Violation of the First Amendment to the U.S. Constitution — 42 U.S.C. § 1983)
20
21           88.     The foregoing Paragraphs are incorporated by reference as if set forth in full herein.

22           89.     42 U.S.C. § 1983 provides in relevant part that “[e]very person who, under color of

23   any statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of

24   Columbia, subjects, or causes to be subjected, any citizen of the United States or other person within

25   the jurisdiction thereof to the deprivation of any rights, privileges, or immunities secured by the

26   Constitution and laws, shall be liable to the party injured in an action at law, suit in equity, or other

27   proper proceed for redress . . . .”

28           90.     The Proposition 65 cancer warning requirement as applied to acrylamide in food

                                                        - 23 -
     FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF No. 2:19-cv-02019-KJM-EFB
       Case 2:19-cv-02019-KJM-EFB Document 57 Filed 03/16/20 Page 25 of 27

 1   products compels speech that is false, misleading, and factually controversial. See ¶¶ 22-29, 51-52,

 2   64, supra.

 3          91.     Because Proposition 65’s cancer warning requirement as applied to acrylamide in food

 4   products compels speech that is false, misleading, and factually controversial, it cannot survive any

 5   level of constitutional scrutiny. Proposition 65’s cancer warning requirement as applied to

 6   acrylamide in food products therefore constitutes impermissible compelled speech under the First

 7   Amendment.

 8          92.     In the alternative, the Proposition 65 warning requirement also is unconstitutional on

 9   its face under the First Amendment. See ¶ 86, supra.

10          93.     Plaintiff and its members are persons within the meaning of 42 U.S.C. § 1983 and

11   have a right to free speech (which includes the right not to speak) under the First Amendment to the

12   United States Constitution, as applicable to the States and their political subdivisions through the

13   Fourteenth Amendment to the United States Constitution.

14          94.     Plaintiff’s members include entities that have already been harmed by California’s

15   requirement to provide a false, misleading, and/or highly controversial cancer warning for acrylamide

16   in food products, and will be injured further if forced to either comply with Proposition 65’s compelled

17   false warning requirement, or incur costly other burdens and face the threat of private enforcement

18   suits or other enforcement actions. Plaintiff’s members also include entities that have yet not been

19   targeted in private enforcement actions for exposures to acrylamide in food products but—because of

20   the widespread presence of acrylamide in thousands of food products sold and served at grocery stores
21   and restaurants—face a real and credible threat of being targeted in future enforcement actions.

22          95.     Defendant is responsible for enforcing Proposition 65 and does so under color of state

23   law. In addition, private enforcers under Cal. Health & Safety Code § 25249.7(d) also act under

24   color of state law because, inter alia:

25                  a.      Private enforcement actions are authorized by state statute to be brought only

26   “in the public interest.” Id. § 25249.7(d);

27                  b.      Private enforcers must provide notice to the Attorney General and other public

28   prosecutors before initiating an enforcement action. Id. § 25249.7(d)(1);

                                                      - 24 -
     FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF No. 2:19-cv-02019-KJM-EFB
       Case 2:19-cv-02019-KJM-EFB Document 57 Filed 03/16/20 Page 26 of 27

 1                   c.     The Attorney General screens and evaluates private enforcers’ notices of

 2   prospective enforcement actions and is obligated to object to any enforcement action he believes

 3   lacks merit. Id. § 25249.7(e)(1)(A);

 4                   d.     Private enforcers may initiate an enforcement action only if the Attorney

 5   General and all district attorneys and city attorneys of certain large cities have not begun prosecuting

 6   the alleged violation themselves, id. § 25249.7(d)(2);

 7                   e.     The State, through the Attorney General, is authorized to review and challenge

 8   proposed settlements in private enforcement actions, id. § 25249.7(f); and

 9                   f.     Seventy-five percent of any penalties assessed in private enforcement actions

10   go to the State treasury, id. § 25249.12.

11             96.   In other words, private enforcers of Proposition 65 stand in the shoes of the State when

12   enforcing the Proposition 65 statute. The activities of “persons in the public interest” are both directly

13   and indirectly regulated, monitored, controlled, and guided by the California Attorney General’s

14   Office.

15                                          PRAYER FOR RELIEF

16             WHEREFORE, excluding Proposition 65 acrylamide claims that are currently pending in

17   state court, Plaintiff demands judgment against Defendant as follows:

18             1.    A declaration, pursuant to 28 U.S.C. § 2201 and/or 42 U.S.C. § 1983, that the

19   Proposition 65 warning requirement for cancer, Cal. Health & Safety Code § 25249.6, as applied to

20   acrylamide in food products, violates the First Amendment of the United States Constitution.
21             2.    In the alternative, a declaration, pursuant to 28 U.S.C. § 2201 and/or 42 U.S.C.

22   § 1983, that the Proposition 65 warning requirement, Cal. Health & Safety Code § 25249.6, on its

23   face violates the First Amendment of the United States Constitution.

24             3.    Prospective preliminary and permanent injunctions, pursuant to 42 U.S.C. § 1983 and

25   other applicable law, prohibiting Defendant or any of its officers, employees, or agents, and all those

26   in privity with and/or acting in concert with those entities or individuals (including private enforcers

27   of Proposition 65 under Cal. Health & Safety Code § 25249.7(d)), from enforcing or threatening to

28   enforce in the future the Proposition 65 warning requirement for cancer with respect to acrylamide in

                                                       - 25 -
     FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF No. 2:19-cv-02019-KJM-EFB
       Case 2:19-cv-02019-KJM-EFB Document 57 Filed 03/16/20 Page 27 of 27

 1   food products intended for human consumption.

 2          4.     All costs, attorneys’ fees, and expenses that Plaintiff reasonably incurs, see 42 U.S.C.

 3   § 1988; and

 4          5.     Such other and further relief as this Court deems just and proper.

 5

 6   Dated: March 16, 2020                       Respectfully submitted,

 7                                               By: /s/ Trenton H. Norris
                                                 Trenton H. Norris (CA Bar No. 164781)
 8                                               Sarah Esmaili (CA Bar No. 206053)
                                                 S. Zachary Fayne (CA Bar No. 307288)
 9                                               David M. Barnes (CA Bar No. 318547)
                                                 ARNOLD & PORTER KAYE SCHOLER LLP
10                                               Three Embarcadero Center, 10th Floor
                                                 San Francisco, CA 94111-4024
11                                               Tel: (415) 471-3100
                                                 trent.norris@arnoldporter.com
12
                                                 Attorneys for Plaintiff
13                                               California Chamber of Commerce
14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

                                                     - 26 -
     FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF No. 2:19-cv-02019-KJM-EFB
